Citation Nr: 9900938	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-42 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for the 
veterans service-connected residuals of a fracture of the 
right femur and scars of the right knee, hip and vastus 
lateralis, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1988 to March 
1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St., Paul, Minnesota, which 
reduced the veterans ten percent evaluation for residuals of 
a fracture of the right femur to a noncompensable rating.  

In an April 1992 rating decision, the RO&IC granted service 
connection for residuals of a fracture of the right femur and 
assigned a ten percent evaluation.  In August 1993, the RO&IC 
proposed to reduce the ten percent evaluation for veterans 
service-connected residuals of a fracture of the right femur 
to a noncompensable rating.  In a rating decision, dated in 
September 1993, the RO&IC granted service connection for 
scars of the right leg and determined that they should be 
included in the rating for the service-connected residuals of 
a fracture of the right femur.  

A review of the record reflects that the veteran failed to 
report to his July 1994 personal hearing at the RO&IC in St. 
Paul, Minnesota and for a February 1996 VA examination.  In a 
July 1996 Board remand, it was noted that correspondence from 
the RO&IC had been sent to a variety of addresses; thus, it 
was not clear that the veteran was ever notified of the times 
and places of either the hearing or the February 1996 VA 
examination.  As such, in a July 1996 remand, the Board 
requested that the RO clarify the veterans current address, 
inquire as to whether or not he was still interested in 
pursuing a personal hearing and provide him with an 
additional VA examination.  

In August 1996, in accordance with the Boards July 1996 
remand request, the RO sent a letter to the veteran at his 
then current address.  In November 1996, the veterans 
representative sent a letter to the veteran using the 
aforementioned current address and requested that he respond 
to the RO&ICs August 1996 letter if he wished to continue 
with his appeal.  In April 1997, the RO&IC received a letter 
from the veteran with the aforementioned address in which he 
requested a copy of his medical file; however, the veteran 
did not respond to the specific requests as indicated by the 
RO in their August 1996 letter.  In November 1996, the 
veteran failed to report for a VA examination, and in a 
November 1998 written argument, by the veteran 
representative, it was indicated that the reasons for the 
veterans absence for the 1996 VA examination were unknown.  

In July 1996, the Board remanded this case for further 
development and it has since been returned for final 
appellate review.  The Board will determine the veterans 
claim based on the evidence of record.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
residuals of a fracture of the right femur and scars of the 
right knee, hip and vastus lateralis should not have been 
reduced because his condition has not improved.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence demonstrates that a reduction in the evaluation of 
the veterans service-connected residuals of a fracture of 
the right femur and scars of the right knee, hip and vastus 
lateralis from ten percent to noncompensably disabling was 
warranted.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an August 1993 rating decision, the RO proposed to 
reduce the veterans disability evaluation from ten percent 
to noncompensably disabling on the basis that the evidence 
indicated improvement in the disability; the reduction was 
accomplished in a February 1994 rating decision and became 
effective on June 1, 1994.

3.  Material improvement in the veterans service-connected 
residuals of a fracture of the right femur and scars of the 
right knee, hip and vastus lateralis has not been shown.  The 
manifestations of his disability at the time of the reduction 
involved complaints of constant pain.  Range of motion was 
full, and no evidence of any malunion of the right tibia 
and/or fibula.  The scars were found to be nontender.  



CONCLUSION OF LAW

The criteria for restoration of a 10 percent evaluation for 
residuals of a fracture of the right femur and scars of the 
right knee, hip and vastus lateralis have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 
3.321, 3.344. 4.1, 4.31, 4.7, 4.71a, Diagnostic Code 5262 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws and Regulations

In an April 1992 rating decision, the RO&IC assigned a ten 
percent evaluation to the service-connected residuals of a 
fracture of the right femur, effective April 1, 1992.  In an 
August 1993 rating decision, the RO&IC proposed to reduce the 
aforementioned disability from 10 percent disabling to 
noncompensably disabling and in a February 1994 rating 
decision the reduction was effectuated as of June 1, 1994.  
The noncompensable evaluation has since remained in effect.

The requirements for reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b) (1998), which require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  However, 
this regulation also provides that, with respect to other 
disabilities that are likely to improve (i.e., those in 
effect for less than five years), re-examinations disclosing 
improvement in disabilities will warrant a rating reduction. 
38 C.F.R. § 3.344(c) (1998).  In this regard, the Board notes 
that the veterans 10 percent disability evaluation had been 
in effect for less than five years at the time of the 
reduction.  Accordingly, while general rating provisions must 
be considered, e.g., 38 C.F.R.§§ 4.1, 4.2, 4.10, 4.13, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are not 
applicable.  See Brown, 5 Vet. App. at 420.

As a preliminary matter, the Board finds that the veterans 
claim for a restoration of a 10 percent evaluation for his 
service-connected residuals of a fracture of the right femur 
and scars of the right knee, hip and vastus lateralis is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained with respect to the claim and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The service-connected residuals of a fracture of the right 
femur with scars of the right knee, hip and vastus lateralis 
have been assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5262 of the Rating 
Schedule.  Under that code, a 10 percent evaluation 
encompasses situations where there is malunion of the tibia 
and fibula with a slight knee or ankle disability.  A 20 
percent evaluation is warranted where there is malunion of 
the tibia and fibula with a moderate knee or ankle 
disability.  A 30 percent evaluation will be assigned wither 
there malunion of the tibia and fibula with a marked knee or 
ankle disability.  A 40 percent evaluation will be assigned 
in situations which encompass nonunion of the tibia and 
fibula with loose motion requiring the use of a brace.  Where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (1998).

II.  Factual Background

In April 1992, the RO granted service connection for the 
veterans disability and a 10 percent rating was assigned.  
This was based solely on service medical records which showed 
that the veteran sustained a fracture of the right femur in 
1991, and that treatment followed.  Complaints of pain were 
noted during physical therapy and limitation of flexion right 
knee was also documented during that time ( i.e., flexion to 
100 degrees in March 1991, flexion to 125 degrees in 
September 1991).  At separation, in March 1992, decreased 
flexion of the right knee was reported.  

A February 1993 VA hospitalization report reflects 
historically, that in January 1991, the veteran was involved 
in a motor vehicle accident and sustained an open right mid-
shaft femur fracture which was treated with an insertion of a 
right femoral intramedullary rod.  In February 1993, the 
veteran was admitted after he developed prominence over the 
right hip area with discomfort on range of motion of the 
right hip as well as when he sat for more than three minutes 
at a time.  The veteran requested that the rod in his right 
femur be removed.  On examination at that time, there was a 
prominence over the right hip in the region of the previous 
incision.  There was a palpable mass just posterior to the 
incision itself.  The veteran had extension to zero degrees 
and flexion to 100 degrees.  The veterans right knee was 
normal and a neurological examination was intact.  The 
assessment of the examiner was retained hardware of the right 
femur following a right femur fracture with removal of the 
right intramedullary femoral rod.

A VA outpatient report, dated in February 1993, noted that 
the veteran was status-post intramedullary rod removal of the 
right femur.  The veteran did not have any additional 
complaints at that time.  The assessment of the examiner was 
that the veteran was doing well and he was instructed to 
return to light duty at his employment. 

A July 1993 VA examination report reflects that the veteran 
reported that he had been involved in a motor vehicle 
accident which involved his right knee.  He related that he 
had scars over his leg which ranged from four and one half 
inches to eight inches long. On examination, the veterans 
legs were of equal length at thirty-nine inches long.  There 
was a four inch scar over the lateral aspect of the right 
line along the border of the vastus lateralis with a one half 
inch defect and a depression of the fascia lata.  There was a 
three inch semilunate scar over the lateral aspect of the 
right knee around the patella.  The veteran had full range of 
motion of the right knee and hip with no evidence of any 
deformity or swelling.  A McMurrays, anterior and posterior 
and drawer signs were all negative.  There was a five inch 
scar over the lateral aspect of the right hip and a two inch 
by two inch bony mass just anterior to the greater trochanter 
which was nontender.  The veteran was diagnosed as having a 
fractured femur with status-post open reduction and 
subsequent removal of hardware, a strain of the right knee 
secondary to an injury and a bony reaction secondary to the 
insertion of an intramedullary rod in the right femur.  

An August 1994 VA examination report reflects that the 
veteran complained of a loss of motion in his right knee.  He 
related that he was unable to bend his leg or knee 100 
percent in one direction.  The veteran indicated that he was 
unable to bend his leg all the way to the rear, and that he 
had some discomfort when he attempted to sit or kneel all the 
way down.  He also reported that he had some discomfort with 
his scars on his right leg which would become irritated, 
inflamed and sore during activity.  On examination in August 
1994, the examiner noted that the veteran walked briskly down 
the hall.  There was a ten centimeter lateral healed 
nontender longitudinal incision over the distal third of the 
right lower thigh, a curvilinear C shaped scar which was 
eight centimeters in length and up to one centimeter in width 
over the dorsum and lateral aspect of the right kneecap, and 
a ten centimeter longitudinal incision posterior to the right 
anterior-superior iliac crest at the site of the 
intramedullary rod removal.  The veterans leg were found to 
have been symmetrical with normal muscle, bulk and tone with 
5/5 muscle strength in the hip adductors, abductors, flexors 
and extensors, bilaterally.  

During the August 1994 VA examination, the veteran was able 
to heel and toe walk and squat to the floor easily.  He had 
flexion of the right knee to 140 degrees and to 150 degrees 
on the left knee.  When he was asked to sit back onto his 
heels, there was approximately a 3/4 inch gap between the 
right heel and the posterior buttock consistent with the 
flexion discrepancies in the right and left knee.  There was 
no pain over the right knee and a drawer sign was negative.  
The veteran also had a negative Lachmanns and pivot shift 
test.  His medial and collateral ligaments were intact and 
neither scar was found to have been tender.  The assessment 
of the examiner was status-post right mid-shaft fracture 
circa January 1991 with laceration of the right superior 
knee, status-post removal of the right femoral intramedullary 
rod in February 1993, scarring of the right superior knee 
with some subsequent limitation of motion and subjective 
residual and residual discomfort over the site of 
intramedullary rod removal subjective.  The examiner noted 
that the veteran probably had some minor degree of scar 
formation in the knee area which limited his range of motion, 
however, he concluded that the inequality in flexion between 
the right and left knees was minor.  

III.  Analysis

In comparing the medical evidence upon which the 10 percent 
evaluation was initially granted with the evidence upon which 
the reduction to a noncompensable evaluation was based, the 
Board finds that overall improvement in the veterans 
disability had been shown at the time of the proposed 
reduction.  In reaching such conclusion, the Board would 
point out that while the service medical records showed 
complaints of pain and documented decreased flexion of the 
right knee, and that on VA hospitalization in 1993 decreased 
flexion was shown, during the VA examination in July 1993, 
the veteran was found to have had normal range of motion of 
the right knee and hip with no evidence of any swelling or 
deformity.  The scars were not reported to be tender.  In 
addition, a subsequent VA examination report, dated in August 
1994, reflects that the veteran walked briskly, was able to 
toe, heel and squat easily, had flexion of the right knee to 
140 degrees and medial and collateral ligaments were found to 
have been intact.  The August 1994 VA examination report 
found the veterans scars of the right knee, hip and vastus 
lateralis to have been non-tender, and it was noted that they 
caused some limitation of range of motion in the right knee 
(flexion of the right knee was to 140 degree as compared to 
the left knee which was to 150 degrees); however, the VA 
examiner found such discrepancy in flexion between the knees 
to have been minor.  In addition, range of motion of the knee 
is full with extension to 0 degrees and flexion to 140 
degrees.  (See 38 C.F.R § 4.71, Plate II (1998)).  Neither 
does the record reflect that the veteran exhibited objective 
manifestations of functional impairment due to his service-
connected disability.  The record does not indicate objective 
findings of atrophy, weakness, instability, etc. due to the 
disability and the record does not reflect that he 
experienced any ambulatory impairment due to his disability.  

The circumstances of this case require consideration and 
application of the Courts precedent opinion in, Esteban v. 
Brown 6 Vet. App. 259 (1994), which held that residuals of 
injury warranted separate ratings under separate rating 
criteria where none of the symptoms under one set of criteria 
was duplicative or overlapping with symptoms under alternate 
criteria.  In a precedent opinion, the VA General Counsel 
(GC), applying the principles of Esteban to a knee disorder 
held that where the service-connected entity encompassed both 
instability and limitation of motion due to arthritis, 
separate ratings could be assigned under Diagnostic Codes 
5257 and 5003- 5260, 5261, when the criteria for ratings 
under such codes are met. VAOPGCPREC 23-97.

Applying the principles of Esteban and the above cited GC 
opinion, VAOPGCPREC 23-97, the Board finds that the veterans 
service-connected disability at issue does not warrant a 
separate 10 percent rating for scars of the right knee, hip 
and vastus lateralis in addition to the residuals of a 
fracture of the right femur as there is no evidence of scars 
which are tender or painful on objective demonstration or 
which are poorly nourished with repeated ulceration, or which 
limit the function of the part affected (as noted above any 
limitation of motion caused by the scars in the area of the 
right knee was found to have been minor).  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).

In addition, there was no evidence of the following to 
justify a restoration of the veterans 10 percent disability 
rating for his residuals of a fracture of the right femur and 
scars of the right knee, hip and vastus lateralis pursuant to 
other applicable diagnostic codes relating to the knee: 
ankylosis of the knee at a favorable angle in full extension 
or in slight flexion between 0 (zero) and 10 degrees, in 
flexion between 10 and 45 degrees, or extremely unfavorable 
in flexion at an angle of 45 degrees (Diagnostic Code 5256); 
slight recurrent subluxation or lateral instability 
(Diagnostic Code 5257); a dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint (Diagnostic Code 5258); limitation of flexion of the 
leg limited to 45 degrees (Diagnostic Code 5260); or 
limitation of extension of the leg to 5 degrees (Diagnostic 
Code 5261).  The Board has considered Diagnostic Codes 
pertaining to the hip and thigh as well; however, the record 
does not reflect that the veterans disability met the 
requirement for a compensable evaluation under those codes 
(38 C.F.R. Part 4, Diagnostic Codes 5250-5255).  As 
previously stated, having carefully considered the evidence 
of record, in light of the veterans contentions, the Board 
is of the opinion that a restoration of the veterans 
service-connected residuals of a fracture of the right femur 
with scars of the right knee, hip and vastus lateralis under 
one of the aforementioned diagnostic codes is also not 
warranted.
 



ORDER

Restoration of a 10 percent evaluation for residuals of a 
fracture of the right femur with scars of the right knee, hip 
and vastus lateralis is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
